CORRECTED DETAILED ACTION

Corrected Notice of Allowability
	This corrected notice of allowability is being furnished to provide a PTO-37 indicating that no claim for foreign priority has been acknowledged. On the PTO-326 Office Action Summary form attached to the Office action mailed 09/15/2017, Box 12(a)(1) was erroneously checked to indicate that certified copies of priority documents had been received and a claim for foreign priority was acknowledged. However, this box was checked in error, and no claim for foreign priority has been made in this application. For Applicant’s convenience and for the clarity of the record, the entirety of the notice of allowability mailed 05/23/2022 has been reproduced below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1-2, 5-22, and 26-36 are currently pending in this US patent application and were examined on their merits.

Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 04/04/2017 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/04/2017 is withdrawn.  Claims 26-33, directed to a method of using the composition of claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 03/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 14/441135 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Withdrawn Rejections
	All rejections of the claims under 35 U.S.C. 103(a) set forth in the previous Office action are withdrawn in light of the decision of the Patent Trial and Appeal Board rendered 02/17/2022. 
	The provisional rejection of the claims on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 14/441135 as set forth in the previous Office action is withdrawn in light of the terminal disclaimer filed 02/28/2022, which disclaimed the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 14/441135.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The claims are found to be free of the prior art in light of the Patent Trial and Appeal Board decision of 02/17/2022.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 5-22, and 26-36 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        06/08/2022